Citation Nr: 1503067	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  12-11 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for ulcer.

2.  Whether new and material evidence has been submitted to reopen the claim for service connection for a low back disorder with a history of slight limitation of motion (now claimed as lumbosacral strain).

3.  Whether new and material evidence has been submitted to reopen the claim for service connection for residuals of colonoscopy (now claimed as polyps).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel
INTRODUCTION

The Veteran served on active duty from May 1975 to November 1980.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in December 2010.  The RO issued a Statement of the Case (SOC) in March 2012.  In April 2012, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of:  (1) Whether new and material evidence has been submitted to reopen the claim for service connection for a heart disorder; (2) Whether new and material evidence has been submitted to reopen the claim for service connection for a bilateral lung disorder; (3) Whether new and material evidence has been submitted to reopen the claim for service connection for a head injury; (4) Whether new and material evidence has been submitted to reopen the claim for service connection for a right knee disorder; (5) Whether new and material evidence has been submitted to reopen the claim for service connection for a left knee disorder; (6) Whether new and material evidence has been submitted to reopen the claim for service connection for a left foot disorder (previously claimed as calluses on the feet); and, (7) Entitlement to service connection for swelling of the body, have been raised by the record in an August 2014 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

On his April 2012 Substantive Appeal (on VA Form 9), the Veteran requested a Board hearing in Washington, DC (Central Office hearing).  In a June 18, 2014, letter, the Veteran was notified that his Central Office hearing had been scheduled for August 18, 2014.  On August 18, 2014, the Veteran's representative submitted a statement requesting that the Veteran's Board hearing be rescheduled at the local RO (Travel Board or videoconference hearing).  To date, the Veteran has not been rescheduled for a Travel Board or videoconference hearing.  Thus, a remand is required in order to afford the Veteran his clearly requested hearing at the local RO in Winston-Salem, North Carolina.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.700, 20.703, 20.704 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board hearing at the local RO (Travel Board or videoconference hearing) in Winston-Salem, North Carolina, before a Veterans Law Judge.  Provide the Veteran the appropriate advance notice of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






